                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


EZHARBIN AMIR HUSSAIN,

                       Plaintiff,

       v.                                                              Case No. 19-C-204

NANCY BERRYHILL,

                       Defendant.


            ORDER DENYING MOTION TO PROCEED IN FORMA PAUPERIS


       Plaintiff Ezharbin Amir Hussain has filed a complaint seeking review of the decision of the

Commissioner of Social Security. Plaintiff has requested leave to proceed in forma pauperis,

pursuant to 28 U.S.C. § 1915. An indigent plaintiff may commence a federal court action, without

paying required costs and fees, upon submission of an affidavit asserting an inability “to pay such

fees or give security therefor” and stating “the nature of the action, defense or appeal and affiant’s

belief that the person is entitled to redress.” 28 U.S.C. § 1915(a)(1). Plaintiff filed the required

affidavit of indigence. Upon review of that affidavit, Plaintiff and his spouse have a savings

account of approximately $10,000 which they have earmarked as a down payment in the hopes of

purchasing a home. While the court appreciates the commitment it takes to save when financial

circumstances are tight, the purpose of the petition and affidavit form is to explain to the court why

the plaintiff’s filing fee should be waived. While I would like to waive the fee for Plaintiff and

allow him to proceed for free, I am required to follow the law. The law requires litigants to pay a

filing fee unless they are too poor to do so. On this record, Plaintiff’s motion must be denied.
       Accordingly, Plaintiff’s request to proceed in forma pauperis is denied and Plaintiff shall

pay the filing fee within 21 days of the date of this order or risk dismissal.

       Dated this     14th       day of February, 2019.

                                                        s/ William C. Griesbach
                                                       William C. Griesbach, Chief Judge
                                                       United States District Court
